       Case 2:12-cv-01924-SM-JCW Document 571-1 Filed 01/16/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                     CIVIL ACTION NO.
                                                              12-CV-01924
 VERSUS
                                                              SECTION E
                                                              JUDGE SUSIE MORGAN
 CITY OF NEW ORLEANS                                          DIVISION 2
                                                              MAGISTRATE WILKINSON


           MEMORANDUM IN SUPPORT OF MOTION FOR CONTINUANCE


       Plaintiff United States of America respectfully moves to continue the telephone conference

scheduled for January 17, 2019, the hearing scheduled for January 25, 2019, and all review and

approval requirements that apply to the United States as implementation of the Consent Decree

continues. At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired, and appropriations to the Department lapsed. The

Department does not know when Congress will restore funding. Absent an appropriation,

Department of Justice attorneys are prohibited from working, even on a voluntary basis, except in

very limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

       Accordingly, counsel for the Department of Justice requests that the January 17, 2019

telephone conference, January 25, 2019 public hearing, and any review and approval requirements

that apply to the United States be postponed until Congress has restored appropriations to the

Department. If this motion is granted, counsel for the United States will notify the Court, the City

of New Orleans, and the Monitor as soon as Congress has appropriated funds for the Department of

Justice. The United States requests that, at that point, postponed deadlines and court appearances

be reset at a time workable for all.
Case 2:12-cv-01924-SM-JCW Document 571-1 Filed 01/16/19 Page 2 of 3
 Respectfully submitted this 16th day of January, 2019.


                                             /s/ Jude Volek
                                             JUDE VOLEK (T.A.) (NY 10041483)
                                             Special Counsel
                                             MEGAN R. MARKS
                                             R. JONAS GEISSLER (NJ 025752001)
                                             Trial Attorneys
                                             Special Litigation Section
                                             Civil Rights Division
                                             United States Department of Justice
                                             950 Pennsylvania Avenue, NW
                                             Washington, DC 20530
                                             Tel.: (202) 616-2579
                                             Fax: (202) 353-3522
                                             Email: Jude.Volek@usdoj.gov

                                             Attorneys for the United States




                                         2
     Case 2:12-cv-01924-SM-JCW Document 571-1 Filed 01/16/19 Page 3 of 3
                                CERTIFICATE OF SERVICE
       I hereby certify that on this 16th day of January, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

to all counsel of record.

                                                     /s/ Jude Volek
                                                     JUDE VOLEK




                                                 3
